IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40116
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JACINTO CORTINAS-GAMINO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-385-01
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jacinto

Cortinas-Gamino has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Cortinas-

Gamino has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-40116
                               -2-

     The case is remanded, pursuant to Fed. R. Crim. P. 36, for

the purpose of correcting a clerical error in the judgment.    The

amended judgment should clarify and/or correct the provision

regarding the nature of Cortinas-Gamino’s offense of conviction

to state that he pleaded guilty to unlawful attempted re-entry to

the United States after deportation.

     MOTION GRANTED; APPEAL DISMISSED; REMANDED FOR CORRECTION OF

CLERICAL ERROR.